DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. NOTE: references such as NPLS are filed in CON APPS 16/418,728, 15/638,730 and 14/428,251.

Claim Objections
Claims 1, 4-5, 8, 11-12, 15 and 18-19 objected to because of the following informalities:  the claims recites the term “threshold”, however applicant’s specification only recites the term “predetermine value” (see paragraph [0073]) of specification US 20220230196 A1. 
In light of the specification, the term “threshold is interpreted as a predetermine value. Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-6, 8-13, and 15-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Block (US PGPUB: 20130060661, Filed Date: Sep. 6, 2011, hereinafter “Block”).
Regarding independents claim 1, Block teaches: An apparatus comprising: 
at least one processor configured to transfer a first item of a first user to a second user, (Block – [0006] Techniques are provided for allowing authorized access to (or ownership of) a digital content item to be transferred from one user to another (second user). A first user purchases a digital content item, such as a digital book, from an online store. The first user later decides to sell the digital content item to a second user.)
in response to the first item being transferred to the second user, determine whether a benefit granting condition regarding the second user is satisfied, (Block – [0053] At step 320, the particular entity stores transfer restriction data that indicates one or more conditions that must be satisfied before ownership of the digital content item can be transferred from the first user.)
the benefit granting condition including at least a first condition that a first number of users who have transferred an item to the second user is equal to or more than a first threshold, (Block − [0092-0098] [0092] Digital content item 202 may be subject to one or more restrictions after Jeff purchases digital content item 202 from intermediary 120. [0097] For example, one restriction associated with a software application purchased by Jeff from intermediary 120 may be that authorized access to the software application may not be transferred to any other user for the first year after the purchase. Then, after the first year has elapsed, authorized access to the software application may be transferred to any other user. [0098] digital content items offers for sale by intermediary 120 may be associated with different threshold values. Restriction threshold of digital content item being equal to “after the first year has elapsed of purchase” or “greater than a year after first year of purchase”.)
and in response to determining that the benefit granting condition is satisfied, grant a benefit to the second user. (Block − [0056] At step 350, the particular entity, in response to determining that the one or more conditions are satisfied, stores second ownership data that (a) authorizes the second user to access the digital content item)
Regarding dependents claim 2, discloses all the features with respect to claim 1 as outlined above
Block teaches: wherein the benefit granting condition includes a second condition different from the first condition. (Block − [0056] At step 350, the particular entity, in response to determining that the one or more conditions are satisfied, stores second ownership data that (a) authorizes the second user to access the digital content item. [0098] Further, different digital content items offered for sale by intermediary 120 may be associated with different threshold values. For example, a digital book may be copied two times (transferred), while a digital movie may be copied one time.)
Regarding dependents claim 3, discloses all the features with respect to claim 2 as outlined above
Block teaches: wherein the second condition relates to a point of time or a period when the first item is transferred to the second user. (Block − [0098] [0100] In an embodiment, the transfer in authorized access to a digital content item may be restricted with respect to when that transfer may take place. Non-limiting examples of time restrictions include time (or season) of the year, the day of the week, the time of the day, or a period of time since the digital content item was original purchased from intermediary 120.)
Regarding dependents claim 4, discloses all the features with respect to claim 2 as outlined above
Block teaches: wherein the second condition is that a second number of items transferred to the second user is equal to or more than a second threshold. (Block − [0098] For example, a digital book may be copied two times (transferred), while a digital movie may be copied one time.)
Regarding dependents claim 5, discloses all the features with respect to claim 1 as outlined above
Block teaches: wherein the first condition is that the first number of users, among users to whom the second user has transferred a second item, who have transferred the item to the second user is equal to or more than the first threshold. (Block − [0056] At step 350, the particular entity, in response to determining that the one or more conditions are satisfied, stores second ownership data that (a) authorizes the second user to access the digital content item. Determining the condition of the first user of the digital contents and verify if condition is satisfied. [0098] According to an embodiment of the invention, a digital content item that is owned by one user may be copied and provided to multiple users, such as friends of the user or people with whom the user has come into contact. Thus, both the owner and the receiver have access to the digital content item at the same time. [0102-0104] Instead of or in addition to restrictions on the timing of transfers of ownership in digital content items, restrictions may also be established relative to how often ownership in the digital content item may be transferred. How often a first user (Jeff) is able to transfer a digital content to the second user (Sally). Analyzing and tracking amount of times a digital contact has been transfer to a second user.)
Regarding dependents claim 6, discloses all the features with respect to claim 1 as outlined above
Block teaches: wherein the benefit granted to the second user is at least one of a plurality of second items. (Block – [0047] end-user 130 owns digital content items 202 and 204, illustrated in FIG. 2 [0056] At step 350, the particular entity, in response to determining that the one or more conditions are satisfied, stores second ownership data that (a) authorizes the second user to access the digital content item [0098] According to an embodiment of the invention, a digital content item that is owned by one user may be copied and provided to multiple users, such as friends of the user or people with whom the user has come into contact. Thus, both the owner and the receiver have access to the digital content item at the same time.)
Regarding independent claim 8, Block teaches: A method comprising: 
transferring, by at least one processor, a first item of a first user to a second user; (Block – [0006] Techniques are provided for allowing authorized access to (or ownership of) a digital content item to be transferred from one user to another (second user). A first user purchases a digital content item, such as a digital book, from an online store. The first user later decides to sell the digital content item to a second user.)
in response to the first item being transferred to the second user, determining, by the at least one processor, whether a benefit granting condition regarding the second user is satisfied, (Block – [0053] At step 320, the particular entity stores transfer restriction data that indicates one or more conditions that must be satisfied before ownership of the digital content item can be transferred from the first user.)
the benefit granting condition including at least a first condition that a first number of users who have transferred an item to the second user is equal to or more than a first threshold; (Block − [0092-0098] [0092] Digital content item 202 may be subject to one or more restrictions after Jeff purchases digital content item 202 from intermediary 120. [0097] For example, one restriction associated with a software application purchased by Jeff from intermediary 120 may be that authorized access to the software application may not be transferred to any other user for the first year after the purchase. Then, after the first year has elapsed, authorized access to the software application may be transferred to any other user. [0098] digital content items offers for sale by intermediary 120 may be associated with different threshold values. Restriction threshold of digital content item being equal to “after the first year has elapsed of purchase” or “greater than a year after first year of purchase”.)
and in response to determining that the benefit granting condition is satisfied, granting, by the at least one processor, a benefit to the second user. (Block − [0056] At step 350, the particular entity, in response to determining that the one or more conditions are satisfied, stores second ownership data that (a) authorizes the second user to access the digital content item)
Regarding dependents claim 9, discloses all the features with respect to claim 1 as outlined above
Block teaches: wherein the benefit granting condition includes a second condition different from the first condition. (Block − [0056] At step 350, the particular entity, in response to determining that the one or more conditions are satisfied, stores second ownership data that (a) authorizes the second user to access the digital content item. [0098] Further, different digital content items offered for sale by intermediary 120 may be associated with different threshold values. For example, a digital book may be copied two times (transferred), while a digital movie may be copied one time.)
Regarding dependents claim 10, discloses all the features with respect to claim 9 as outlined above
Block teaches: wherein the second condition relates to a point of time or a period when the first item is transferred to the second user. (Block − [0098] [0100] In an embodiment, the transfer in authorized access to a digital content item may be restricted with respect to when that transfer may take place. Non-limiting examples of time restrictions include time (or season) of the year, the day of the week, the time of the day, or a period of time since the digital content item was original purchased from intermediary 120.)
Regarding dependents claim 11, discloses all the features with respect to claim 9 as outlined above
Block teaches: wherein the second condition is that a second number of items transferred to the second user is equal to or more than a second threshold. (Block − [0098] For example, a digital book may be copied two times (transferred), while a digital movie may be copied one time.)
Regarding dependents claim 12, discloses all the features with respect to claim 8 as outlined above
Block teaches: wherein the first condition is that the first number of users, among users to whom the second user has transferred a second item, who have transferred the item to the second user is equal to or more than the first threshold. (Block − [0056] At step 350, the particular entity, in response to determining that the one or more conditions are satisfied, stores second ownership data that (a) authorizes the second user to access the digital content item. Determining the condition of the first user of the digital contents and verify if condition is satisfied. [0098] According to an embodiment of the invention, a digital content item that is owned by one user may be copied and provided to multiple users, such as friends of the user or people with whom the user has come into contact. Thus, both the owner and the receiver have access to the digital content item at the same time. [0102-0104] Instead of or in addition to restrictions on the timing of transfers of ownership in digital content items, restrictions may also be established relative to how often ownership in the digital content item may be transferred. How often a first user (Jeff) is able to transfer a digital content to the second user (Sally). Analyzing and tracking amount of times a digital contact has been transfer to a second user.)
Regarding dependents claim 13, discloses all the features with respect to claim 8 as outlined above
Block teaches: wherein the benefit granted to the second user is at least one of a plurality of second items. (Block – [0047] end-user 130 owns digital content items 202 and 204, illustrated in FIG. 2 [0056] At step 350, the particular entity, in response to determining that the one or more conditions are satisfied, stores second ownership data that (a) authorizes the second user to access the digital content item [0098] According to an embodiment of the invention, a digital content item that is owned by one user may be copied and provided to multiple users, such as friends of the user or people with whom the user has come into contact. Thus, both the owner and the receiver have access to the digital content item at the same time.)
Regarding independent claim 15, Block teaches: A non-transitory computer-readable storage medium including computer executable instructions, wherein the instructions, when executed by a computer of a user, cause the computer to perform a method, the method comprising: 
transferring a first item of a first user to a second user; (Block – [0006] Techniques are provided for allowing authorized access to (or ownership of) a digital content item to be transferred from one user to another (second user). A first user purchases a digital content item, such as a digital book, from an online store. The first user later decides to sell the digital content item to a second user.)
in response to the first item being transferred to the second user, determining whether a benefit granting condition regarding the second user is satisfied, (Block – [0053] At step 320, the particular entity stores transfer restriction data that indicates one or more conditions that must be satisfied before ownership of the digital content item can be transferred from the first user.)
the benefit granting condition including at least a first condition that a first number of users who have transferred an item to the second user is equal to or more than a first threshold; (Block − [0092-0098] [0092] Digital content item 202 may be subject to one or more restrictions after Jeff purchases digital content item 202 from intermediary 120. [0097] For example, one restriction associated with a software application purchased by Jeff from intermediary 120 may be that authorized access to the software application may not be transferred to any other user for the first year after the purchase. Then, after the first year has elapsed, authorized access to the software application may be transferred to any other user. [0098] digital content items offers for sale by intermediary 120 may be associated with different threshold values. Restriction threshold of digital content item being equal to “after the first year has elapsed of purchase” or “greater than a year after first year of purchase”.)
and in response to determining that the benefit granting condition is satisfied, granting a benefit to the second user. (Block − [0092-0098] [0092] Digital content item 202 may be subject to one or more restrictions after Jeff purchases digital content item 202 from intermediary 120. [0097] For example, one restriction associated with a software application purchased by Jeff from intermediary 120 may be that authorized access to the software application may not be transferred to any other user for the first year after the purchase. Then, after the first year has elapsed, authorized access to the software application may be transferred to any other user. [0098] digital content items offers for sale by intermediary 120 may be associated with different threshold values. Restriction threshold of digital content item being equal to “after the first year has elapsed of purchase” or “greater than a year after first year of purchase”.)
Regarding dependents claim 16, discloses all the features with respect to claim 15 as outlined above
Block teaches: wherein the benefit granting condition includes a second condition different from the first condition. (Block − [0056] At step 350, the particular entity, in response to determining that the one or more conditions are satisfied, stores second ownership data that (a) authorizes the second user to access the digital content item. [0098] Further, different digital content items offered for sale by intermediary 120 may be associated with different threshold values. For example, a digital book may be copied two times (transferred), while a digital movie may be copied one time.)
Regarding dependents claim 17, discloses all the features with respect to claim 16 as outlined above
Block teaches: wherein the second condition relates to a point of time or a period when the first item is transferred to the second user. (Block − [0098] [0100] In an embodiment, the transfer in authorized access to a digital content item may be restricted with respect to when that transfer may take place. Non-limiting examples of time restrictions include time (or season) of the year, the day of the week, the time of the day, or a period of time since the digital content item was original purchased from intermediary 120.)
Regarding dependents claim 18, discloses all the features with respect to claim 16 as outlined above
Block teaches: wherein the second condition is that a second number of items transferred to the second user is equal to or more than a second threshold. (Block − [0098] For example, a digital book may be copied two times (transferred), while a digital movie may be copied one time.)
Regarding dependents claim 19, discloses all the features with respect to claim 15 as outlined above
Block teaches: wherein the first condition is that the first number of users, among users to whom the second user has transferred a second item, who have transferred the item to the second user is equal to or more than the first threshold. (Block − [0056] At step 350, the particular entity, in response to determining that the one or more conditions are satisfied, stores second ownership data that (a) authorizes the second user to access the digital content item. Determining the condition of the first user of the digital contents and verify if condition is satisfied. [0098] According to an embodiment of the invention, a digital content item that is owned by one user may be copied and provided to multiple users, such as friends of the user or people with whom the user has come into contact. Thus, both the owner and the receiver have access to the digital content item at the same time. [0102-0104] Instead of or in addition to restrictions on the timing of transfers of ownership in digital content items, restrictions may also be established relative to how often ownership in the digital content item may be transferred. How often a first user (Jeff) is able to transfer a digital content to the second user (Sally). Analyzing and tracking amount of times a digital contact has been transfer to a second user.)
Regarding dependents claim 20, discloses all the features with respect to claim 15 as outlined above
Block teaches: wherein the benefit granted to the second user is at least one of a plurality of second items. (Block – [0047] end-user 130 owns digital content items 202 and 204, illustrated in FIG. 2 [0056] At step 350, the particular entity, in response to determining that the one or more conditions are satisfied, stores second ownership data that (a) authorizes the second user to access the digital content item [0098] According to an embodiment of the invention, a digital content item that is owned by one user may be copied and provided to multiple users, such as friends of the user or people with whom the user has come into contact. Thus, both the owner and the receiver have access to the digital content item at the same time.)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Block (USPGPUB: 20130060661) in view of Shimono (US PAT: 8821288 B2, Filed Date: Nov. 26, 2010, hereinafter “Shimono”).
Regarding dependents claim 7, discloses all the features with respect to claim 1 as outlined above
Block does not explicitly teach: wherein the benefit granted to the second user is a randomly selected one of a plurality of second items. 
However, Shimono teaches: wherein the benefit granted to the second user is a randomly selected one of a plurality of second items. (Shimono − [Col. 8 ll. 49-62] As shown in FIG. 7, when the number Y of friend users of the reference users 2a is larger than the number X of candidate items of the event, the preferential winning items of friend users 2f exceeding the number X of candidate items may be selected by a random lottery from the candidate items. The random lottery is implemented by branching the lottery result based on whether or not random numbers generated by a random number generation process satisfy a given winning condition.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Block and Shimono as both inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Shimono provides Block with the transferring items based on random lottery system to a second user. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 14, discloses all the features with respect to claim 8 as outlined above
Block does not explicitly teach: wherein the benefit granted to the second user is a randomly selected one of a plurality of second items.
However, Shimono teaches: wherein the benefit granted to the second user is a randomly selected one of a plurality of second items. (Shimono − [Col. 8 ll. 49-62] As shown in FIG. 7, when the number Y of friend users of the reference users 2a is larger than the number X of candidate items of the event, the preferential winning items of friend users 2f exceeding the number X of candidate items may be selected by a random lottery from the candidate items. The random lottery is implemented by branching the lottery result based on whether or not random numbers generated by a random number generation process satisfy a given winning condition.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Block and Shimono as both inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Shimono provides Block with the transferring items based on random lottery system to a second user. Therefore, providing an added benefit of giving gifts currently owned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177